Citation Nr: 0623455	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-22 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1970 to 
November 1971.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. 
§ 3.159(c).  The veteran was afforded a VA examination in May 
2003 to determine whether it was at least as likely as not 
that his hepatitis C was caused by military service.  The 
examiner reported that it was uncertain the veteran could 
have acquired hepatitis C viral infection from contact with 
wounded comrades in Vietnam.  Concerning non-service-related 
causes, the examiner noted that the veteran could have 
acquired hepatitis C through the tattoo on his chest wall or 
through intravenous use of drugs.  The examiner concluded it 
was impossible to determine at that time which risk factor 
was the more likely cause of transmission of hepatitis C 
virus to the veteran.  

Since the May 2003 examination report, the veteran has 
identified other hepatitis C risk factors that have not been 
considered by an examiner.  Primarily, the veteran contends 
he may have contracted hepatitis C while working as a scout 
dog handler.  He notes a dog bite received on March 3, 1971, 
and the death of his scout dog from a blood disease as 
instances of possible exposure to the hepatitis C virus.  
Service medical records confirm the veteran was treated for a 
dog bite on March 3, 1971, but attempts to verify 
circumstances of the scout dog's death have been 
unsuccessful.  The record contains no expert opinion 
regarding the likelihood the veteran may have contracted 
hepatitis C as a result of his duties as a scout dog handler.  
The Board therefore believes a medical opinion is necessary 
to fully consider the issue on appeal.

This claim must additionally be remanded to ensure the 
veteran receives a proper notification letter in compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Prior VCAA 
letters issued in March 2003 and June 2004 notified the 
appellant of the information or evidence not of record that 
was necessary to substantiate his claim, the information and 
evidence he was expected to submit, and the information or 
evidence that was to be obtained by VA.  See 38 U.S.C.A. 
§ 5103(a).  These letters did not, however, explicitly ask 
the appellant to submit all pertinent information that was in 
his possession.  See 38 C.F.R. § 3.159(b).  In addition, 
during the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  In the present appeal, 
the veteran was not provided with notice of the type of 
evidence necessary to establish a disability rating or the 
effective date of such a benefit.  Therefore, the claim must 
be remanded in order to provide proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be given another 
opportunity to provide treatment records, 
including those pertaining to the initial 
diagnosis of hepatitis C in April 2002, 
from the Indiana Department of Correction, 
or to submit a Release of Information form 
to allow VA to obtain these records.  
After obtaining any necessary 
authorization from the veteran, the RO 
should obtain these records and associate 
them with the file.

3.  The veteran's entire claims file must 
be made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of the veteran's hepatitis C.  
The physician is asked to express a 
medical opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
hepatitis C is related to service.  In 
particular, the examiner is asked to 
comment on the likelihood that the veteran 
contracted hepatitis C as a result of his 
contact with scout dogs in service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

If the examiner determines that an 
examination is necessary to form a nexus 
opinion, one must be conducted.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  Again, the claims file must 
be made available to and reviewed by the 
examiner.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2005).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO must readjudicate the issue on appeal.  
If the issue on appeal continues to be 
denied, the veteran and his representative 
must be provided a supplemental statement 
of the case.  The veteran must then be 
given an appropriate opportunity to 
respond.  The veteran's representative 
should be given the opportunity to execute 
a VA Form 646 prior to certification of 
the veteran's appeal to the Board.  
Thereafter, the case must be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
veteran until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


